—Appeal from an order of Family Court, Erie County (Dillon, J.), entered October 10, *10032000, which ordered that renewed visitation between petitioner and his son be supervised through the Catholic Charities Therapeutic Supervised Visitation Program.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Under the circumstances of this case, we conclude that Family Court did not abuse its discretion in ordering that renewed visitation between petitioner and his then eight-year-old son, whom petitioner had not seen in over three years, be supervised through the Catholic Charities Therapeutic Supervised Visitation Program (see Matter of Strempler v Savell, 287 AD2d 827, 828; Matter of Fisk v Fisk, 274 AD2d 691, 692-693; Matter of Henrietta D. v Jack K., 272 AD2d 995). Present—Hayes, J.P., Wisner, Kehoe, Gorski and Lawton, JJ.